     Case 1:20-cv-00014-PLM-PJG ECF No. 7 filed 04/15/20 PageID.16 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

CHARLES EDWARD DEWALT,

                      Petitioner,                   Case No. 1:20-cv-14

v.                                                  Honorable Paul L. Maloney

SHERMAN CAMPBELL,

                      Respondent.
____________________________/

                                         JUDGMENT

               In accordance with the order entered this day:

               IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED

WITHOUT PREJUDICE for failure to cure a deficiency.



Dated:    April 15, 2020                            /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
